PER CURIAM.
Antonieo D. Clark appeals from a judgment denying his Mo. Sup. Ct. Rule 29.15 (2014) amended motion for post-conviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. Sup. Ct. Rule 84.16(b) (2018).